       Case 1:20-cv-05801-PGG-DCF Document 18
                                           19 Filed 03/30/21
                                                    04/03/21 Page 1 of 2




                                 O S B O R N L A W, p.c.
                                43 West 43rd Street, Suite131
                                New York, New York 10036


DANIEL A. OSBORN                                                                TELEPHONE
LINDSAY M. TRUST                                                                212 - 725 - 9800

                                                                                FACSIMILE
                                                                                212 - 500 - 5115




                                       March 30, 2021


              VIA ECF

              Honorable Debra Freeman
              United States District Magistrate Judge
              United States District Court
              500 Pearl Street
              New York, New York 11201

                            Re:     Segarra v. Commissioner of Social Security,
                                    Civil Action No. 1:20-cv-05801-PGG-DCF

              Dear Judge Freeman,

                      We write on behalf of plaintiff, Iris Segarra, and with the
              consent of the defendant, to request a 60-day extension of time to
              file plaintiff’s motion for judgment on the pleadings. Plaintiff’s
              motion is due on March 30, 2021. Plaintiff respectfully requests
              an extension of time up to and including May 29, 2021. This is
              plaintiff’s first request for an extension of time.

                      The parties have exchanged written contentions expressing
              their respective positions regarding a possible remand. The parties
              were not able to reach an agreement.
Case 1:20-cv-05801-PGG-DCF Document 18
                                    19 Filed 03/30/21
                                             04/03/21 Page 2 of 2




Honorable Debra Freeman
March 30, 2021
Page 2

              Subject to the approval of the Court, the parties propose the
       following revised briefing schedule:

                  a. Plaintiff to file her motion for judgment on the
                     pleadings on or before May 29, 2021;

                  b. Defendant to file its response/cross-motion on or
                     before July 28, 2021; and

                  c. Plaintiff to file her reply (if any) on or before
                     August 18, 2021.

              Thank you for your consideration of this request.



                                            Respectfully submitted,


                                            s/Daniel A. Osborn
                                            Daniel A. Osborn




cc: Nahid Sorooshyari, Esq. (by ECF)

                                                The proposed briefing schedule is adopted.
                                                No further extensions.




                                                        Dated: 4/3/2021
